     Case 1:19-cv-01076-NONE-SKO Document 37 Filed 03/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JEREMY DELPHIN,                                 No. 1:19-cv-01076-NONE-SKO (PC)
12                       Plaintiff,
                                                      ORDER ADOPTING FINDINGS AND
13           v.                                       RECOMMENDATIONS AND GRANTING
                                                      DEFENDANTS’ MOTION TO PARTIALLY
14    J. MORLEY, et al.,                              DISMISS COMPLAINT
15                       Defendants.                  (Doc Nos. 23, 34)
16

17          Plaintiff Jeremy Delphin is a state prisoner proceeding pro se and in forma pauperis in
18   this civil rights action under 42 U.S.C. § 1983. This matter was referred to a United States
19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20          On August 10, 2020, defendants filed a motion to dismiss the complaint with respect to
21   the claims asserted against defendants Hammonds and Whitson. (Doc. No. 23.) After receiving
22   two extensions of time to do so, plaintiff filed an opposition to defendants’ motion on October 23,
23   2020. (Doc. No. 29.) After receiving one extension of time to do so, defendants filed a reply to
24   plaintiff’s opposition on November 12, 2020. (Doc. No. 32.)
25          On January 27, 2021, the assigned magistrate judge issued findings and recommendations,
26   recommending that defendants’ motion to dismiss be granted and that plaintiff be granted leave to
27   amend the claims he had asserted against defendants Hammonds and Whitson . (Doc. No. 34.)
28   The magistrate judge found that the complaint failed to state cognizable claims for the excessive
     Case 1:19-cv-01076-NONE-SKO Document 37 Filed 03/26/21 Page 2 of 2


 1   use of force or failure to intercede in the excessive use of force by others as asserted against

 2   defendants Hammonds and Whitson. (Id. at 2-5.) The findings and recommendations were

 3   served on plaintiff and provided him 21 days in which to file objections. (Id. at 4.) Plaintiff filed

 4   objections on February 24, 2021. (Doc. No. 35.)

 5          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 6   de novo review of this case. Having carefully reviewed the entire file, including plaintiff’s

 7   objections, the court finds the findings and recommendations to be supported by the record and

 8   proper analysis. The court agrees with the magistrate judge’s finding that the complaint fails to

 9   allege facts sufficient to state a cognizable claim of excessive use of force or failure to intercede
10   in the excessive use of force by others as asserted against defendants Hammonds and Whitson.

11   Plaintiff’s objections do not dispute this finding. Instead, plaintiff argues that defendants

12   Hammonds and Whitson were deliberately indifferent to his serious medical needs. (Doc. No. 35

13   at 1-2.) However, the court notes that plaintiff did not assert a deliberate indifference to serious

14   medical needs claim against these defendants in his complaint. (See Doc. No. 1 at 15-16.)

15          Accordingly,

16          1. The findings and recommendations issued on January 27, 2021 (Doc. No. 34) are

17               adopted in full;

18          2. Defendants’ motion to partially dismiss the complaint (Doc. No. 23) is granted;

19          3. The complaint is dismissed, with leave to amend, with respect to his claims against
20               defendants Hammonds and Whitson; and,

21          4. This action is referred back to the assigned magistrate judge for further proceedings.

22   IT IS SO ORDERED.
23
        Dated:     March 26, 2021
24                                                       UNITED STATES DISTRICT JUDGE

25

26
27

28

                                                         2
